Citation Nr: 1314847	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to January 1958.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.

In a March 2011 report of contact memorandum, the RO indicated that the Veteran elected to withdraw his request for a hearing to be held before a Decision Review Officer (DRO) at the RO.  

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for posttraumatic stress disorder (PTSD) was raised during the March 2013 hearing, inasmuch as the Veteran indicated that he filed a claim for PTSD that same day.  While the Board recognized the Veteran's statements in this regard, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during service.

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include sensorineural hearing loss (organic disease of the nervous system), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus are attributable to excessive and harmful noise exposure during his period of active service.  Specifically, he reports having significant exposure while performing duties in aviation maintenance working on propeller airplanes and with the crash crew.

A review of the Veteran's service personnel records shows that his military occupation specialties included aviation machinist's mate.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).

In his September 2007 claim, the Veteran stated that his hearing loss and tinnitus were incurred and developed in active service.

The Veteran was afforded a VA audiological examination in March 2008 and reported that while he was unsure of the date of onset of his intermittent tinnitus; his bilateral hearing loss developed gradually and was noticed shortly after service.  He reported having exposure to noise during service while performing his duties in aviation maintenance, working on propeller airplanes and as part of a crash crew (guns, aircraft and ship engines, trucks, fireman), as well as civilian noise exposure thereafter, to include as a truck driver and with yard equipment.  All of these activities were reported as done without the use of hearing protection.  

On audiological examination, the pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
95
90
LEFT
15
15
40
100
85

Speech recognition was 84 percent in the right ear and 82 percent in the left ear.  

The examiner diagnosed mild sloping to profound sensorineural hearing loss 1500 to 4000 Hertz in the right ear and mild sloping to profound sensorineural hearing loss 2000 to 4000 Hertz in the left ear, with normal middle ear function, bilaterally, and acknowledged tinnitus as a subjective complaint with no objective measure to validate its presence or absence.  

The examiner opined that the Veteran's hearing loss and tinnitus were not due to or a result of military noise exposure.  In so finding, the examiner noted consideration of the Veteran's reported duties during service, and post-service work as a truck driver and in automotive repair without hearing protection, as well as a normal whisper test at separation. 

During the March 2013 hearing, the Veteran testified that he was exposed to noise from working around and performing maintenance on propeller airplanes for several years.  He was frequently around the airplanes and was not afforded hearing protection.  He further testified that his hearing has become progressively worse over time.  See Bd. Hrg. Tr. at 3-6.

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not are the result of the exposure to excessive or harmful noise level beginning in connection with the Veteran's duties during service.

In regard to the claimed hearing loss, the Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's claimed noise exposure as part of his in-service responsibilities, which would be consistent with duties in aviation maintenance working on propeller airplanes and with the crash crew.

The Veteran is competent to report as to the symptoms he experiences, such as hearing difficulty and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

To the extent that he now asserts having hearing problems that began with his extensive noise exposure in service, the Board finds his lay statements to be credible and sufficient to establish a continuity of symptomatology linking the onset of the claimed condition to service.  

While the opinion of the March 2008 VA examiner weighs against the claim, the Board finds this opinion to be of limited probative value to the extent that the examiner did not fully assess the Veteran's assertions about his noise exposure during his extended service in light of that experienced thereafter.  

In regard to the claimed tinnitus, the Board notes that this disorder is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board acknowledges the Veteran's current assertions relating the onset of tinnitus to service and find them to be credible and weighing in favor of his claim.

To the extent that the VA examiner's opinion on tinnitus weighs against the claim, the evidence is in relative equipoise, and the Board must resolve all reasonable doubt in the Veteran's favor.

In sum, service connection for bilateral hearing loss and tinnitus are warranted.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for a low back disorder.

The Veteran contends that his low back disorder began as a result of an in-service injury (motor vehicle accident).

A review of both the paper claims file and the Virtual VA electronic claims file reveals that the Veteran's service treatment records and service personnel records were reviewed by the RO in relation to the current issue on appeal.  See, e.g., January 2008 request for information printout (3101); February 2008 RO file memorandum.

In light of the above circumstances, it appears that the RO is in possession of the Veteran's service treatment records; this set of records is not associated with the claims file currently before the Board.  The paper claims file contains copies of the service personnel records.

The Board finds that these records should be associated with the claims file prior to the Board's adjudication of the issues on appeal, so the Board has a complete record upon which to decide the Veteran's claim.

In addition, during the March 2008 VA examination, the examiner noted that the Veteran provided records related to prior treatment for his back.  In his June 2009 Notice of Disagreement, the Veteran stated that all of his medical records were not available for consideration, without further explanation.

Moreover, during the March 2013 hearing, the Veteran testified that he received treatment over the years from chiropractors, as well as from his general practitioner, Dr. A.W. (initials used to protect privacy) from Methodist Hospital.  He further indicated that he "g[ave] up" on treatment through VA for his low back disorder.  See Bd. Hrg. Tr. at 16, 19.  

Any relevant written opinion or other notations provided in available treatment records could be supportive of the Veteran's claim.

The Board recognizes the RO's development in this case to date.  Nonetheless, in light of the foregoing, the Board finds that further development to obtain these records and the service treatment records is in order.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to obtain the Veteran's service treatment records and associate them with the claims file.  If they are not available, this should be addressed in the record.  

2.  The RO should also take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed low back since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.

A specific request should be made for any treatment records from Dr. A.W., the doctor identified by the Veteran during the March 2013 hearing.

3.  After obtaining any identified and outstanding records, the RO should undertake any other indicated development, to include obtaining an addendum opinion or new VA examination and resulting opinion for the claimed low back disorder if warranted as a result of any additional evidence associated with the claims file.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


